Fourth Court of Appeals
                                San Antonio, Texas
                                       March 7, 2019

                                    No. 04-17-00808-CV

                                      Daniel CRISP,
                                        Appellant

                                             v.

                                       Ismael CLAY,
                                          Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI10107
                       Honorable Angelica Jimenez, Judge Presiding


                                      ORDER

       On February 13, 2019, this court issued an opinion and judgment granting the parties’
agreed motion to dismiss. On February 27, 2019, the parties filed an “Agreed Joint Motion to
Expedite Issuance of Mandate.” We GRANT the motion and ORDER the clerk of this court to
immediately issue the mandate. See TEX. R. APP. P. 18.1(c).

       It is so ORDERED on March 7, 2019.
                                               PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court